Citation Nr: 1203849	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-06 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for residuals of a radical retropubic prostatectomy.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active military service from May 1969 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that continued a 20 percent rating for residuals of a radical retropubic prostatectomy.  

The evidence of record shows that the Veteran has raised the issue of unemployability due to his service-connected residuals of radical retropubic prostatectomy.  That issue is considered part of the Veteran's claim for an increased rating for residuals of radical retropubic prostatectomy.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Claims for service connection for a genital skin condition secondary to the service-connected residuals of radical retropubic prostatectomy, and parathyroid problems, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those claims, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development. 

The Veteran contends that his residuals of radical retropubic prostatectomy are more severe than currently rated.  The Veteran's residuals of radical retropubic prostatectomy are rated 20 percent disabling under Diagnostic Code 7527, which directs that prostate gland injuries, infections, hypertrophy, and postoperative residuals will be rated as voiding dysfunction or urinary infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2011).   

The voiding dysfunction criteria, which is found in the table for genitourinary dysfunctions, provides that the disability should be rated by using the criteria for (1) obstructive voiding; (2) urine leakage; or (3) urinary frequency.  For urinary frequency, daytime voiding interval between one and two hours or awakening at night to void three to four times warrants a 20 percent rating.  Daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  For voiding dysfunction, where absorbent material are required and changed less than two times per day, a 20 percent rating is warranted.  Where absorbent material are required and changed two to four times per day, a 40 percent rating is warranted.  Where absorbent material are required and changed more than four times per day, a 60 percent rating is warranted.  In order for a rating in excess of 60 percent to be warranted, the Veteran must have renal dysfunction.  With regard to urinary tract infections, a 30 percent rating is warranted for recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Urinary tract infection with poor renal functioning is to be rated as renal dysfunction.  38 C.F.R. § 4.115a (2011). 

The Veteran underwent a VA examination in February 2009.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last examination is not unduly remote, he has asserted that his disability has worsened since the last examination.  Specifically, VA treatment notes show that in December 2008, the Veteran reported urinary incontinence requiring the use of one absorbent pad per day, along with medication for bladder spasms.  Thereafter, the VA examiner in February 2009 noted that the Veteran's residuals of radical retropubic prostatectomy were symptomatic for dribbling, daytime voiding every two to three hours, nocturia three times per night, and urinary incontinence requiring the Veteran to wear absorbent materials which must be changed two to four times per day.  In statements after August 2009, the Veteran complained of increased symptomatology, specifically, he reported increased urinary incontinence requiring the use of seven to nine absorbent pads per day.  A VA treatment note in September 2009, recorded the Veteran's report of incontinence requiring absorbent materials which must be changed seven to eight times per day.  

Because there may have been significant changes in the Veteran's condition, the Board finds that a new VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Next, with respect to the claim for TDIU, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In February 2009, the Veteran reported being employed full time and having missed less than one week of work within the previous 12 months due to prostate problems.  The VA examiner found that the Veteran's urinary incontinence had a significant effect on the Veteran's occupational activities.  Most recently, the Veteran reported in February 2010, that symptomatology related to the service-connected residuals of radical retropubic prostatectomy had increased in severity and affected his employability.  The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim for an increased rating for residuals of radical retropubic prostatectomy.  The granting of an increase for the service-connected claim would potentially affect the issue of whether the Veteran was unemployable due to said disorder.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, in a statement in September 2009, the Veteran reported that he had medical evidence that showed worsening of his condition.  Accordingly, the Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the residuals of radical retropubic prostatectomy.  Additionally, a review of the claims file shows that the most recent VA medical records are dated in December 2009.  To aid in adjudication, any VA medical records that have not yet been obtained should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any outstanding private treatment records pertinent to the claims on appeal.  After any appropriate releases have been signed, all reported private treatment records should be requested. 

2.  Obtain the Veteran's VA treatment records dated from September 2009 to the present.  All attempts to secure those records should be documented in the claims folder.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature, extent and severity of his residuals of radical retropubic prostatectomy.  The claims folder must be made available to and reviewed by the examiner.  The examiner must record the full history of the disorder, including the Veteran's account of symptomatology.  The examiner is asked to describe all signs and symptoms of the Veteran's residuals of radical retropubic prostatectomy.  In offering each of the opinions, the examiner must acknowledge and discuss the pertinent evidence of record, medical and lay, to include the Veteran's competent and credible account of voiding dysfunction and urinary frequency.  
All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should be set forth in a legible report. The examiner should specifically detail the nature, extent and severity of any: 

(a) renal dysfunction; 

(b) urinary tract infection (the frequency and severity of the condition, and whether medication or inpatient treatment was necessary); 

(c) voiding dysfunction, noting the need for an appliance or the use absorbent materials.  If absorbent materials are necessary, please state the frequency those materials must be changed.  If absorbent materials are not used for any reason but appear necessary, please estimate the frequency with which they should be changed.  Please state the basis for the opinion.

(d) urinary frequency, noting the frequency of both daytime and nighttime voiding intervals. 

(e)  indicate the effect the Veteran's residuals of radical retropubic prostatectomy have on his ability to obtain and maintain gainful employment.

4.  Then, readjudicate the Veteran's claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

